Per Curiam. A preliminary motion was made in this case to affirm the judgment of the court below for non-compliance with the rule of this court requiring printed abstracts to be filed, which motion was reserve 1 until the hearing. Upon an examination of the record, we find that no bill of exceptions was taken to the action of the court below in dismissing the #cause for want of a bond for costs as alleged in the record. The point sought to be presented by the first assignment of error, can not therefore be considered by us, and thejudgme.it of the court below in dismissing the suit must be affirmed. But subsequently to the dismissal of the cause the court rendered judgment against the People for costs and awarded . execution therefor. In this the court erred. The stipulation signed by counsel that no such judgment was rendered can not change the record of the court below, which must stand until reversed by an appellate court, or amended in that court. The order „of this court will therefore be that the action of the court below in dismissing the cause, be affirmed, but in so far as it renders judgment against the People for costs, and awards execution therefor, the same be reversed. Reversed in part and affirmed in part.